DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Response to Final Office Action, each filed January 26, 2022, are acknowledged. 
Claims 1, 3-9, 11-16, 19-21 and 24-28 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed January 26, 2022 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments and amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	

Claim 4 recites the limitation "said DNA product" in l. 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a ligated DNA product and a detected DNA product, and it is not clear which of these DNA products (or portion thereof) claim 4 is requiring to be amplified.

Claims 27 and 28 depend from claims 1 and 24, respectively, and recite an additional 
step of amplifying the ligated single DNA product (or portion(s) thereof) between steps c and d of the claims 1 and 24 methods. The claims 1 and 24 methods recite, in part, generating a ligated single DNA product (step c) and then detecting that structure (step d). Thus, the 
	If Applicant intends that either the ligated single DNA product of step c or an amplicon generated therefrom be detected, claims 1 and 24 should be amended to indicate this.

Allowable Subject Matter
Claims 1, 3, 5-9, 11-16, 19-21 and 24-26 are allowed.

Conclusion
Claims 1, 3-9, 11-16, 19-21 and 24-28 are being examined. Claims 1, 3, 5-9, 11-16, 19-21 and 24-26 are allowed. Claims 4 and 27-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637